Citation Nr: 1726314	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-00 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for migraines.

3.  Entitlement to a disability rating in excess of 30 percent for an acquired psychiatric disorder.

4.  Entitlement to a disability rating in excess of 30 percent for a lung condition to include restrictive airway disease and sleep apnea prior to March 13, 2007 and in excess of 50 percent thereafter.

5.  Entitlement to an extraschedular disability rating.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Jay Bryan Jones III, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to November 2005 and from November 2005 to November 2006.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana made in November 2007, October 2008, February 2012, and June 2012.

The issues of entitlement to service connection for the residuals of a TBI and migraines, entitlement to increased disability ratings for an acquired psychiatric disorder, entitlement to an extraschedular disability rating, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran manifested sleep apnea severe enough to require the use of a continuous airway pressure (CPAP) machine throughout the period on appeal, and the Veteran manifested a FEV-1 between 40 to 55 percent of predicted from November 26, 2007 to January 26, 2012.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent prior to November 26, 2007, 60 percent from November 26, 2007 to January 26, 2012, and 50 percent thereafter have been met.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before Board, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and were provided sufficient evidence to fairly rate his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Lung Condition

At issue is whether the Veteran is entitled to a disability rating in excess of 30 percent for a lung condition to include restrictive airway disease and sleep apnea prior to March 13, 2007 and in excess of 50 percent thereafter.

The Veteran first filed for service connection in July 2007, and, in January 2012, the RO granted service connection and assigned a disability rating of 30 percent effective the day after separation from service and in excess of 50 percent from March 13, 2007.  The Veteran appealed.

During the course of the Veteran's appeal, the Veteran has been diagnosed with restrictive airway disease, sleep apnea, and pulmonary embolisms.  The Board notes that the Veteran has been granted a separate disability rating for embolisms, and the Veteran has not otherwise challenged this disability rating. Therefore in order to avoid the practice of assigning multiple disability ratings for the same disability (also known as pyramiding), the Board shall not consider the Veteran's pulmonary embolisms in assigning a disability rating of a lung disorder.  Regarding the Veteran's sleep apnea and restrictive airway disease, the Board notes that the Veteran is only permitted a single disability rating for both of these conditions.  38 C.F.R. § 4.96.  The Board shall consider the criteria for both conditions and assign the highest rating based on the available criteria.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's lung conditions are evaluated pursuant to Diagnostic Code 6604 (chronic obstructive pulmonary disease) and Diagnostic Code 6847 (sleep apnea syndromes).  38 C.F.R. § 4.97.  The ratings will not be combined with each other, but a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).

Under Diagnostic Code 6604, a disability rating of 30 percent is assigned when the forced expiratory volume in one second (FEV-1) is 56 to 70 percent of the predicted; the ratio of forced expiratory volume in one second to Forced Vical Capacity (FEV-1/FVC) is 56 to 70 percent; of the diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) is 56 to 65 percent of predicted.  A disability rating of 60 percent is assigned when FEV-1 is 40 to 55 percent of predicted; FEV-1/FVC is 40 to 55 percent; DLCO (SB) is 40 to 55 percent of predicted; or the maximum oxygen consumption of 15 to 20 ml/kg with cardiorespiratory limit.  Finally, a total disability rating is assigned when FEV-1 is less than 40 percent of predicted; FEV-1/FVC is less than 40 percent;  DLCO (SB) is less than 40 percent of predicted; the maximum exercise capacity is less than 15 ml/kg in oxygen consumption  (with cardiac or respiratory limitation); cor pulmonale (right heart failure); right ventricular hypertrophy; pulmonary hypertension (shown by Echo or cardiac catheterization); episodes of acute respiratory failure; or the requirement of outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6604.

Under Diagnostic Code 6847, a disability rating of 30 percent is assigned when sleep apnea manifests in persistent day-time hypersomnolence, and a disability rating of 50 percent is assigned when sleep apnea requires the use of breathing assistance device such as CPAP machine.  A total disability rating is assigned when sleep apnea manifests in chronic respiratory failure with carbon dioxide retention or cor pulmonale or requires tracheostomy.  38 C.F.R. § 4.97, Diagnostic Code 6847.

The Veteran underwent a physical evaluation board (PEB) prior to separation from service.  The PEB indicated that the Veteran had been diagnosed with sleep apnea.

The Veteran underwent a private sleep study in March 2007.  The Veteran was diagnosed with obstructive sleep apnea, and the Veteran was prescribed a CPAP machine.

The Veteran underwent a VA examination in May 2007.  The Veteran reported a history of snoring and daytime sleepiness.  The Veteran indicated that he could not sleep more than three hours a night.  The Veteran was diagnosed with a sleep disorder, but the examiner indicated that there were no effects on the Veteran's daily activities.  

The Veteran underwent a chest X-ray in June 2007 which was interpreted as being unremarkable.

The Veteran also underwent a chest computed tomography (CT) with contrast in June 2007; which noted an impression of an enlarging lesion in the left lung.

The Veteran underwent another chest X-ray in August 2007, which was again unremarkable.   A chest CT with contrast in August 2007 revealed that the lesion on the left lung was clearing.

The Veteran underwent a pulmonary function test in August 2007.  His FEV-1/FVC was 83 percent, and his FEV-1 was 80 percent.

The Veteran underwent a VA examination in October 2007 at which he reported having a spot on his lung, but he was unaware of any actually diagnosed lung disorder.  The examiner noted that there were no objective factors of a diagnosis, noting that the Veteran did not have cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure with carbon dioxide retention.  The examination referenced an undated pulmonary function test which indicated that the Veteran's FEV-1 was 74 percent of predicted before a bronchodilator and was 78 percent of predicted after a bronchodilator, and the Veteran's FEV-1/FVC ratio was 85 percent before a bronchodilator and 87 percent after a bronchodilator.

The Veteran underwent another pulmonary function test in November 26, 2007.  The Veteran's FEV-1 was 60 percent of predicted before a bronchodilator and was 44 percent of predicted after a bronchodilator, and the Veteran's FEV-1/FVC ratio was 78 percent before a bronchodilator and 76 percent after a bronchodilator.

The Veteran underwent another VA examination in April 2010 at which the examiner noted a history of productive cough, wheezing, dyspnea, and sleep apnea.  The examiner also noted that the Veteran used a CPAP machine regularly.

The Veteran underwent another chest X-ray in December 2011, which was within normal limits.

The Veteran underwent another VA examination in January 2012 at which he reported having a history of reactive airway disease in service.  The Veteran indicated in the past couple of years he began to experience flair-ups with shortness of breath, and that he experienced dyspnea after walking more than one half a mile.  The examiner diagnosed the Veteran with reactive airway disease, but noted that he did not require oxygen therapy.

The Veteran underwent a pulmonary function test on January 27, 2012.  The Veteran's FEV-1 was 82 percent of predicted before a bronchodilator and 106 percent of predicted after a bronchodilator, and the Veteran's FEV-1/FVC was 81 percent prior to a bronchodilator and 85 percent after a bronchodilator.  Finally, the Veteran's DLCO was 62 percent.

The Veteran sought treatment at a private emergency room in October 2014 after passing out in his home.  The Veteran's significant other came home and heard a loud crash.  Soon after she found the Veteran on the floor moaning.  The treating physician noted that the Veteran manifested a small segmental pulmonary embolus.

The Veteran testified at a personal hearing in February 2017 that he had been diagnosed with sleep apnea while being evaluated for a pulmonary embolism during his PEP, and, was prescribed a CPAP machine.  See Transcript, pp. 11-13.

The Veteran is entitled to a disability rating of 50 percent throughout the period on appeal.  The Veteran testified at a personal hearing that he was diagnosed with sleep apnea during a PEB in service and immediately prescribed a CPAP machine.  See Transcript, pp. 11-12.  The Board finds the Veteran's testimony credible and affords it great weight.  The Veteran's testimony is partially corroborated by the proceedings of the PEB which indicate that the Veteran was diagnosed with sleep apnea.  Additionally, the Board notes that a March 2007 VA treatment record indicates that the Veteran was prescribed a CPAP machine by a private provider as early as March 2007.  Therefore, the Board is entitled to a disability rating of 50 percent throughout the period on appeal.

The Veteran is entitled to a disability rating of 60 percent from November 26, 2007 to January 26, 2012.  The Veteran's FEV-1 was measured as 44 percent of predicted.  The record does not contain any additional pulmonary function tests until January 27, 2012 when the Veteran's FEV-1 was measured as 82 percent of predicted.  Therefore, the evidence shows that from November 26, 2007 to January 26, 2012 the Veteran manifested a FEV-1 between 40 to 55 percent of predicted.  The Veteran is not entitled to a disability of 60 percent during any other period on appeal, because no pulmonary function test, or any other diagnostic study for that matter, during the period on appeal indicated a FEV-1 of 40 to 55 percent of predicted; a FEV-1/FVC of 40 to 55 percent; a DLCO (SB) of 40 to 55 percent of predicted; or a the maximum oxygen consumption of 15 to 20 ml/kg with cardiorespiratory limit.

The Veteran is not entitled to a total disability rating at any time during the period on appeal.  The Veteran has undergone multiple pulmonary function tests and diagnostic studies, but none have shown any of the following measurements: FEV-1 less than 40 percent; FEV-1/FVC less than 40 percent; DLCO (SB) less than 40 percent; or a maximum exercise capacity less than 15 ml/kg.  Additionally, the Veteran has not been diagnosed with chronic respiratory failure with carbon dioxide, cor pulmonale, a condition requiring a tracheostomy, right ventricular hypertrophy, pulmonary hypertension, or a condition requiring outpatient oxygen therapy.  As such, a total disability rating is denied.

The Board notes that the Veteran's representative argued that the Veteran's pulmonary embolisms caused the Veteran to pass out, and that, therefore, the Board should find that the Veteran manifested total respiratory failure and assign a total disability rating.  As previously discussed however, the Veteran's embolisms are evaluated under a separate disability rating that is not under appeal.  Furthermore, despite the fact that the Veteran sought emergency treatment after passing out in his home; the Veteran was not diagnosed with total respiratory failure.  

Here, the weight of the probative evidence of record indicates that the Veteran was diagnosed with sleep apnea, and prescribed a CPAP machine, throughout the period on appeal, and that he manifested a FEV-1 between 40 and 55 percent from November 26, 2007 to January 26, 2012.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to a disability rating of 50 percent prior to November 26, 2007, 60 percent from November 26, 2007 to January 26, 2012, and 50 percent thereafter.


ORDER

A disability rating of 50 percent prior to November 26, 2007, 60 percent from November 26, 2007 to January 26, 2012, and 50 percent thereafter is granted; subject to the laws and regulations governing the payment of VA benefits


REMAND

TBI

At issue is whether the Veteran is entitled to service connection for the residuals of a TBI.  The Veteran was in a motor vehicle resulting in a TBI during a period of service, and he claims that he continues to manifest residuals of the incident.  The Veteran underwent a VA examination in December 2009, and the examination indicated that the Veteran's TBI resolved without any residuals.  Based on the finding of no current disability, service connection was denied.  However, the Veteran subsequently testified at a Board hearing that he had experienced symptoms associated with the residuals of a TBI including migraines and memory loss.  See Transcript, pp. 8-10.  The requirement for a current disability is satisfied if the Veteran manifests a disability at any time during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As such, this is sufficient to trigger VA's duty to assist, and this matter must be remanded in order to provide the Veteran with a VA examination in order to determine whether the Veteran is currently manifesting the residuals of a TBI; and, if so, whether a medical nexus exists between these residuals and his IED exposure during service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Migraines

In a potentially related issue, the Veteran is seeking service connection for migraine headaches which he believes have resulted from being exposed to the detonation of an IED while in service.  It is noted that if migraine headaches are not clinically diagnosed, other headaches may be found to be a residual symptom of a TBI (in additional to being classified as a separate disability under 38 C.F.R. § 4.124a, Diagnostic Code 8100 - can be considered a subjective symptoms of the residuals of a TBI.  38 C.F.R. § 4.124a, Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified).  As such, the issue of entitlement to service connection for migraines is inexplicably intertwined with the issue of entitlement to service connection for residuals of a TBI, because both claims for service connection involve overlapping symptoms and a common claimed in-service incurrence.  As such, it must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Acquired Psychiatric Disorder

The Veteran should also be evaluated for the severity of his PTSD.

TDIU

At issue is whether the Veteran is entitled to TDIU.  TDIU is assigned when a Veteran's service-connected disabilities individually or in combination prevent him from securing and maintaining substantially gainful employment.  38 C.F.R. § 4.16.  The schedular rating criteria for acquired psychiatric disorders, however, require the Board to take into consideration the Veteran's level of occupational impairment.  4.130, General Rating Formula for Mental Disorders.  As such, the issue of entitlement to TDIU is inexplicably intertwined with the issue of entitlement to an increased disability rating for an acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with a VA neurological examination to determine whether he has any residuals from his in-service TBI, to include memory loss and headaches.  It should be determined whether the Veteran has a headache disability (migraine headaches) that should be separately rated from any TBI residuals.  Why or why not? 

2.  Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected PTSD.

3.  Then, readjudicate the claims on appeal.  If the benefit sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


